Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of Applicant' s claimed domestic priority under 35 U.S.C. § 119(e), of U.S. Provisional Application Serial No. 62/969,008, filed 01/31/2020.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/09/2021 and 02/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Andrew Baraniak on 05/18/2022 as it pertains to claims 32 and 33; and 08/10/2022 as it pertains to claims 10 and 34. 
The application has been amended as follows: IN THE CLAIMS: 
Claim 10 has been amended (see attached claim listing).
Claims 32 and 33 are canceled.
Claim 34 is a new claim.

2.	The amendment to the claims further clarifies the claimed subject matter.
Claim 10 has been amended.
Claims 32 and 33 were canceled without prejudice.
Claim 34 is a New claim

Examiner’s Statement of Reasons for Allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to an isolated nucleic acid molecule comprising a nucleotide sequence that encodes a 2019-NCOV Spike (S) protein comprising the following modifications to the full-length amino acid sequence of SEQ ID NO:29: a. stabilizing mutations to proline at amino acids 986 and 987; and b. mutations to the furin cleavage site (SEQ ID NO:90) that is free of the prior art.  There is no prior art that teaches or suggest an isolated nucleic acid molecule comprising a 2019-NCOV Spike protein having stabilizing mutations to proline at amino acids 986 and 987 and mutation to the furin cleavage site.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        

CLAIM LISTING WITH EXAMINER’S AMENDMENT:


10. 	(Currently Amended)	The isolated nucleic acid molecule of claim 1, wherein the nucleic acid encoding the 2019-NCOV Spike (S) protein is operably linked to a cytomegalovirus (CMV) promoter.

32.	(Canceled).

33.	(Canceled).

34.	(New)	The isolated nucleic acid molecule of claim 10, wherein the CMV promoter is a CMV immediate early promoter.